Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed May 27, 2022.

Drawings
The drawing correction filed May 27, 2022 has been approved, however, the drawings are objected to because the drawing correction of May 27, 2022 fails to include figure 3C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “the first detection means” on line 3 of claim 2 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the front end of the first rotary frame” on line 4 of claim 3 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the front end of the first rotary frame” on lines 5-6 of claim 3 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the doorframe” on lines 3-4 of claim 4 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the gap” on line 4 of claim 4 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the second switch means” on line 6 of claim 4 render the claims indefinite because they lack antecedent basis.  Additionally, the claim limitation “means” on line 6 of claim 4 and throughout the claims has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the applicant has failed to set forth a function for the switch means and has set forth the structure which comprises the switch means.  Since the boundaries of this claim limitation are ambiguous, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function. 
	Recitations such as “the doorframe” on line 8 of claim 4 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the doorframe” on line 9 of claim 4 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the doorframe” on line 11 of claim 4 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the second detection means” on line 20 of claim 4 render the claims indefinite because the claim limitation “means” on line 6 of claim 4 and throughout the claims has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the applicant has failed to set forth a function for the switch means and has set forth the structure which comprises the switch means.  Since the boundaries of this claim limitation are ambiguous, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function. 
	Recitations such as “long” on line 23 of claim 4 render the claims indefinite because they are relative terms whose meaning cannot be readily ascertained by one with ordinary skill in the art and they are not defined by the specification.
	Recitations such as “long” on line 28 of claim 4 render the claims indefinite because they are relative terms whose meaning cannot be readily ascertained by one with ordinary skill in the art and they are not defined by the specification.
	Recitations such as “the doorframe” on line 30 of claim 4 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the second ultrasonic sensor” on lines 32-33 of claim 4 render the claims indefinite because they lack antecedent basis.
	Recitations such as “a front edge of the second rotary frame detects” on lines 35-36 of claim 4 render the claims indefinite because it is unclear how the front edge of the second rotary frame is able to detect a rotational motion of the second rotary frame.  It appears that the second ultrasonic sensor rather than the front edge of the second rotary frame detects the rotational motion of the second rotary frame.
	Recitations such as “the detected signal” on lines 37-38 of claim 4 render the claims indefinite because they lack antecedent basis.
Recitations such as “installed” on line 3 of claim 7 render the claims indefinite because they are grammatically incorrect and confusing.  It is suggested that the applicant change “installed” to --is installed-- to avoid confusion.
	Recitations such as “a motion of the first rotary frame” on lines 6-7 of claim 7 render the claims indefinite because it is unclear if the applicant is referring to the rotational motion set forth on line 36 of claim 4 or is attempting to set forth another motion in addition to the one set forth above.

Allowable Subject Matter
Claim 1 is allowed.
	The following is an examiner’s statement of reasons for allowance:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach an ultrasonic sensor installed in a first rotary frame and configured to detect a motion of the first rotary frame.  Although ultrasonic sensors are known in the art, positioning an ultrasonic sensor in a first rotary frame so as to be able to detect motion of the first rotary frame is not disclosed by the prior art of record.

Response to Arguments
Applicant's arguments filed May 27, 2022 have been fully considered but they are moot in view of the allowance of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634